Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to Amendment field on 08/26/2022. As directed by the Amendment, claims 1- 10 have been amended; claim 11 is newly added. As such, claims 1-11 are pending in the instant application.
The Applicant has amended claims 1 and 6 to overcome the 112(a) rejection issued in the previous office action; as such the previous 112(a) rejections are withdrawn.

Claim Objections
Claims 1-5 and 11 are objected to because of the following informalities:
Claim 1, lines 6-7, should read “a connection portion of the motor and a proximal end of the push rod [[is]] are offset from a reciprocating path” to correct a grammar issue.
Claims 2-5 are rejected based on claim dependence.
Claim 11, lines 6-7, should read “a connection portion of the motor and a proximal end of the push rod [[is]] are offset from a reciprocating path” to correct a grammar issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the original disclosure does not provide sufficient details of the claimed limitation “wherein during at least one of the first duration or the second duration, the controller is further configured to: determine that a first force…, and increase, based on the determining, the operating power of the motor to maintain the percussive effect…to match a respective one of the first and second rotational speeds” wherein the limitation “at least one of the first duration or the second duration”  being understood as “only during the first duration or only during the second duration” scenario.  The original disclosure disclosed:
Paragraph [0038] of the original disclosure disclosed “as the applied force increases (e.g., the user pushes harder on the device), the motor may slow down and, as a result, the percussive effect of the percussive massage device 100 may decrease. Thus, as the percussive effect is directly proportional to the motor's speed (e.g., rotations per minute), it is desirable to increase the motor's speed at the higher applied force to achieve consistent percussive effect. As the applied force decreases, however, the percussive effect of the percussive massage device 100 may increase. Thus, it is desirable to decrease the motor's speed at lower applied force to achieve consistent percussive effect.”
Paragraph [0039] of the original disclosure disclosed “To ensure that the percussive massage device 100 maintains a consistent percussive effect at varying levels of applied force, a controller may increase the power output of the device 100 to keep the motor 102 rotating at a consistent or relatively consistent speed.”
Paragraph [0026] of the original disclosure disclosed “When the start of the protocol is selected, the device will run through a routine. For example, the device may run at a first RPM for a first period of time and then run at a second RPM for a second period of time and/or at a first amplitude for a first period of time and then run at a second amplitude for a second period of time.”
From the above citations of the original disclosure, the Applicant pointed out the benefit of maintaining a consistent percussive effect and if this feature is implemented into the protocol, it would be applied both the first duration and the second duration of the protocol because the original discloses does not sufficient describe the feature of maintaining a consistent percussive effect exclusively only implemented during the first time duration or exclusive during the second time duration of the protocol.
	Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or  a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claim 1.
	Claims 2-5 are rejected based on the claim dependence.
	Claim 6 is rejected for the similar reasons as addressed above in claim 1.
	Claim 2, 7-10 are rejected based on the claim dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second rotational speed" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11, lines 21-22, limitation “execute a protocol for running the motor at a certain rotational speed for a certain duration, wherein the duration includes a first time and a second time” render claim indefinite. It is unclear if “the certain duration includes a first time and a second time” is referencing the “first period of time” and “second period of time” in the disclosed “When the start of the protocol is selected, the device will run through a routine. For example, the device may run at a first RPM for a first period of time and then run at a second RPM for a second period of time and/or at a first amplitude for a first period of time and then run at a second amplitude for a second period of time” in paragraph [0026] of the specification? 
If this is the case, the set rotational speed should be different for each time duration, meaning there are two different rotational speeds. As such, claim limitations “a certain rotational speed” and “a certain duration” are not properly claimed as limitation “a certain duration” is being understood as a single duration in the general meaning and limitation “a certain rotational speed” is being understood as a single rotational speed.
If “certain duration includes a first time and a second time” is intended to be an arbitrary first time during the duration and a second time is another arbitrary time occurs after the first time, then any prior art that discloses running a motor at a rotational speed for a duration of time would meet the claim as there is an instance of first time and second time in the duration of time.
Claim 11, limitation “raising the rotational speed of the motor to match the second rotational speed” renders claim indefinite. Because paragraph [00337] of the specification discloses  “as the applied force increases (e.g., the user pushes harder on the device), the motor may slow down and, as a result, the percussive effect of the percussive massage device 100 may decrease. Thus, as the percussive effect is directly proportional to the motor's speed (e.g., rotations per minute), it is desirable to increase the motor's speed at the higher applied force to achieve consistent percussive effect”  and as the claim previous recited “increase an operative power of the motor to maintain a percussive effect during the certain duration” in lines 19-20, raising the rotational speed of the motor should be matched with the set “certain rotational speed” instead of the second rotational speed.
For examination purposes, the claim limitations “execute a protocol for running the motor at a certain speed for a certain duration, wherein the certain duration includes a first time and a second time that occurs after the first time… raising the rotational speed of the motor to match the second rotational speed” is being interpreted as a protocol for running the motor at a certain speed for a certain duration wherein the first time and second time of the duration are arbitrary times/instances within the certain  duration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Marton et al. (U.S. Patent 10,314,762 hereinafter Marton) in view of Schubert et al. (U.S. Publication 2012/0059294 hereinafter Schubert),  Zawisza et al (U.S. Publication 2019/0232478 hereinafter Zawisza) and Wersland et al. (U.S. Publication 2018/0200141 hereinafter Wersland).
Regarding claim 1, Marton discloses a percussive massage device comprising: 
a motor (Fig. 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310) that includes a rotor (brushless motor inherently comprises a rotor);
a push rod (Col.7. Ln. 34: crank engagement bearing holder 510, flexible interconnection linkage 512 and piston 514) operatively connected to the motor (Fig. 3, Col. 7, Ln. 34-35) and configured to reciprocate (Col. 3, Lns. 54-58: linkage is configured to couple the electrical motor to the piston such that rotation of the electrical motor causes the piston to reciprocate) in response to activation of the motor (Col. 3, Ln. 56-57); 
a massage attachment (Fig. 3, Col. 11, Lns.1-2 : applicator head 516) coupled to a distal end of the push rod (Fig. 3 and Fig. 14: distal end of 514), wherein the push rod extends from the motor (Fig. 3: motor 310) to the massage attachment (Fig. 3: applicator head 516) such that a connection portion of the motor (Fig. 11b and annotated Figure 3 below: connection portion of the motor/eccentric crank 360) is offset (annotated Figure 3 shown this configuration) from a reciprocating path that the distal end of the push rod (annotated Figure 3 below: distal end of the push rod) travels (annotated Figure 3 below: reciprocating path – this is the path that the distal end of the push rod travels); 
a force meter (Col. 28, Lns. 21-24 and Lns. 34-39: the magnitude of the load current flowing through the sensing resistor 1552 is related to the pressure applied to the massage applicator 100 to force the applicator head 516 of the massage applicator against a location on a body; magnitude of the load current through the motor is measured and compared to ranges of load current…to determine the instantaneous load current) configured to determine a force exerted by the massage attachment on a user's body part (applicator head 516 of the massage applicator against a location on a body); and 
a controller (Col. 23, Ln. 38 and Col.37, Ln: motor controller 1050 and remote control device 1900) configured to:
increase or decrease an operating power of the motor to respectively increase or decrease the rotational speed to maintain a percussive effect (Col. 28, Lns. 21-38:  maintain a selected rotational speed at the increased pressure; when the applicator head is allowed to reciprocate freely, the load current will be minimal amount of current needed to turn the motor 319 and reciprocate the applicator head; and when the applicator head 516 is pressed harder on a body part, additional current is needed to maintain a selected rotational speed at the increased pressure; the magnitude of the load current through the motor is measured and is compared to ranges of load current corresponding to different magnitudes of applied force to determine the instantaneous load current).

    PNG
    media_image1.png
    790
    790
    media_image1.png
    Greyscale

Marton discloses tachometer signal of the motor, which represents the angular velocity of the motor, which is monitored by the motor controller 1050 (Col. 22, Ln.26-27 and Col. 23. Ln. 41-42) but does not explicitly disclose a sensor configured to detect a rotor position of the rotor, the controller configured to receive the rotor position and determine a rotational speed of the motor based on the rotor position.
However, Zawisza discloses a percussion tool comprises a brushless motor ([0047]: brushless electric motor 18) and produced reciprocating movement ([0059]) and also teaches a sensor ([0073]: rotational speed 258 is a Hall-effect sensor) configured to detect a rotor position ([0064]: provide angular position by detecting each time permanent magnets of the motor 18), the controller ([0073]: controller 250) configured to receive the rotor position and determined a rotational speed of the motor based on the rotor position ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s percussive massage device to have a sensor configured to detect a rotor position of the rotor, the controller configured to receive the rotor position, as taught by Zawisza, a well-known alternative configuration of determining rotational speed of a motor in reciprocating movement generating device.
Marton is silent as to the push rod extends from the motor to the massage attachment in an arc shape; proximal end of the push rod is offset from a reciprocating path that the distal end of the push rod travels.
However, Wersland discloses a reciprocating treatment device ([0039]: reciprocating treatment device 100) and also teaches the push rod (Fig. 8, [0070]: reciprocate shaft 310) extends from the motor (Fig. 9, [0070]: motor 106) to the massage attachment in a L-shape (Fig. 9, [0077]: reciprocating shaft 310 is a L-shaped) such that a proximal end of the push rod (annotated Figure 9 below: proximal end of the push rod) is offset (annotated Figure 9 below shown this configuration) from a reciprocating path (annotated Figure 9 below: reciprocating path) that the distal end of the push rod (annotate Figure 9 below: distal end of the push rod) travels. Although, Wersland does not explicitly disclose the push rod/reciprocate shaft extends from the motor to the massage attachment in an arc shape, a change of shape does not make a product nonobvious where the claimed shape is not of functional significance and accomplishes the same purpose as the prior art shape. As shown, the prior art of Wersland shown the push rod/reciprocate shaft 310 is an L-shape, and a change of an arc shape does not make the massage device nonobvious where the arc claimed shape is not of a functional significance (paragraph [0023] of the Applicant’s disclosure discloses “In a preferred embodiment, the push rod 102 is L-shaped or includes an arc shape...the point where the push rod 104 is connected to the pin 106 is offset from reciprocating path that the distal end 108 of the push rod…This capability is provided by the arc or L-shape”). 

    PNG
    media_image2.png
    675
    811
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Marton’s push rod to be L-shaped so that a proximal end of the push rod are offset from a reciprocating path that the distal end of the push rod travels, as taught by Wersland, as a well-known configuration of push rod in reciprocating massage device art. 
Marton silent as to execute a protocol comprising a first step for running the motor at a first rotational  for a first duration and a second step for running the motor at a second rotational speed for a second duration.
However, Schubert discloses a device to provide vibrational stimuli on user body parts ([0026]) and also teaches a controller ([0059]: controller 36) executes a protocol ([0059]: controller 36 executes an internally or an externally stored program) comprising a first step for running the vibration inducement element at a first amplitude for a first duration ([0059]: first electrical signal control the amplitude of vibration of the vibration inducing element for first duration) and a second step ([0059]: after the first time duration ends, the controller decreases or increases the intensity of the first electrical signal to provide to the vibration inducing element for a second time duration) for running the vibration inducing element at a second intensity for a second duration ([0059]: increase or decrease the first intensity for a second duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s method so that the controller performs executing a protocol comprising a first step for running the motor at a first rotational speed for a first duration and a second step for running the motor at a second rotational speed for a second duration, in view of Schubert’s disclosure, to provide different intensities of massaging to the user.
Marton as modified, silent as to wherein during the first duration and the second duration, the controller is further configured to: determine that a first force measured at a first measurement time is smaller than a second force measured at a second measurement time, wherein the second measurement time occurs after the first measurement time, and increase, based on the determining, the operating power of the motor to maintain the percussive effect during a respective one of the first duration and the second duration, wherein the increasing of the operating power of the motor comprises raising the rotational speed of the motor to match a respective one of the first and second rotational speeds.
However, Marton discloses the feature of maintain a selected rotational speed at the increase pressure (Col. 28, Lns. 21-38:  maintain a selected rotational speed at the increased pressure; when the applicator head is allowed to reciprocate freely, the load current will be minimal amount of current needed to turn the motor 319 and reciprocate the applicator head; and when the applicator head 516 is pressed harder on a body part, additional current is needed to maintain a selected rotational speed at the increased pressure; the magnitude of the load current through the motor is measured and is compared to ranges of load current corresponding to different magnitudes of applied force to determine the instantaneous load current), it would be have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the maintaining selected rotational speed at different pressures feature into the algorithm/protocol so that during the first duration and the second duration, the controller is further configured to: determine that a first force measured at a first measurement time is smaller than a second force measured at a second measurement time, wherein the second measurement time occurs after the first measurement time (Marton’s Col. 28, Lns. 30-38: when the applicator head is pressed forcibly against a body part- this is the measurement step at the second step to detect the increase the force is being measured at the second time after the first time), and increase, based on the determining, the operating power of the motor to maintain the percussive effect (Marton’s Col. 28, Lns. 30-34: additional/increase the current feeding to the motor to maintain the rotational speed of the motor) during a respective one of the first duration and the second duration, wherein the increasing of the operating power of the motor comprises raising the rotational speed of the motor to match a respective one of the first and second rotational speeds (Marton’s Col.28, Lns. 25-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s protocol so that during the first duration and the second duration, the controller is further configured to: determine that a first force measured at a first measurement time is smaller than a second force measured at a second measurement time, wherein the second measurement time occurs after the first measurement time, and increase, based on the determining, the operating power of the motor to maintain the percussive effect during a respective one of the first duration and the second duration, wherein the increasing of the operating power of the motor comprises raising the rotational speed of the motor to match a respective one of the first and second rotational speeds, in view of Marton’s disclosure, for the benefit of maintaining a consistent percussive effect at different range of pressures are being applied to the body part (Marton’s Col. 28, Lns. 25-38).

Regarding claim 2, Marton as modified, discloses the percussive massage device of claim 1, wherein the controller is configured to decrease the operating power of the motor when the second force measured at the second measurement time is smaller than the first force measured at the first measurement time (Marton’s Col. 28, Lns. 25-38: when the force applied to the applicator head is measured to be lower, smaller load current is set to maintain the rotational speed), and wherein the decreasing of the operating power of the motor comprises reducing the rotational speed of the motor to match a respective one of the first and second rotational speeds (Marton’s Col.28, Lns. 25-38, Col. 23, Lns. 48-52).

Regarding claim 3, Marton as modified, discloses the percussive massage device of claim 1, wherein the motor is a brushless DC motor (Marton’s Fig, 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310).

Regarding claim 4, Marton as modified, discloses the percussive massage device of claim 1, wherein the sensor is a Hall effect sensor (Zawisza’s [0073]: rotational speed 258 is a Hall-effect sensor).

Regarding claim 5, Marton as modified, discloses the percussive massage device of claim 1, wherein the controller is configured to limit the operating power to a predetermined maximum safe operating power (Marton’s Col. 23, Lns. 48-52).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marton, Schubert and Zawisza.
Regarding claim 6, Marton discloses a method of providing consistent percussive effect in a percussive massage device that includes a motor (Fig. 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310) with a rotor (brushless motor inherently comprises a rotor), the method comprising the steps of:
increasing or decreasing an operating power of the motor to respectively increase or decrease the rotational speed to maintain a percussive effect (Col. 28, Lns. 21-38:  maintain a selected rotational speed at the increased pressure; when the applicator head is allowed to reciprocate freely, the load current will be minimal amount of current needed to turn the motor 319 and reciprocate the applicator head; and when the applicator head 516 is pressed harder on a body part, additional current is needed to maintain a selected rotational speed at the increased pressure; the magnitude of the load current through the motor is measured and is compared to ranges of load current corresponding to different magnitudes of applied force to determine the instantaneous load current); 
determining a force exerted by a massage attachment (Col. 28, Lns. 21-24 and Lns. 34-39: the magnitude of the load current flowing through the sensing resistor 1552 is related to the pressure applied to the massage applicator 100 to force the applicator head 516 of the massage applicator against a location on a body; magnitude of the load current through the motor is measured and compared to ranges of load current…to determine the instantaneous load current) reciprocating offset from the motor (annotated Figure 3 below show the reciprocating path is offset from the motor 310) on a user's body part.

    PNG
    media_image1.png
    790
    790
    media_image1.png
    Greyscale

Marton discloses tachometer signal of the motor, which represents the angular velocity of the motor, which is monitored by the motor controller 1050 (Col. 22, Ln.26-27 and Col. 23. Ln. 41-42) but does not explicitly discloses the step of determining a rotor position of the rotor and determining a rotational speed of the motor from the rotor position.
However, Zawisza discloses a percussion tool comprises a brushless motor ([0047]: brushless electric motor 18) and produced reciprocating movement ([0059]) and also teaches the step of determining a rotor position of the rotor ([0064] and [0073]: rotational speed sensor 258 is a Hall-effect sensor which provides angular position by detecting each time permanent magnets passes the motor 18); determining a rotational speed of the motor from the rotor position ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s method to have the step of determining a rotor position of the rotor and determining a rotational speed of the motor from the rotor position, as taught by Zawisza, as a well-known alternative method of determining rotational speed of a motor in reciprocating movement generating device.
Marton as modified, does not explicitly disclose the method step of executing a protocol comprising a first step for running the motor at a first rotational speed for a first duration and a second step for running the motor at a second rotational speed for a second duration.
However, Schubert discloses a device to provide vibrational stimuli on user body parts ([0026]) and also teaches a controller ([0059]: controller 36) performs the step executing a protocol ([0059]: controller 36 executes an internally or an externally stored program) comprising a first step for running the motor at a first rotational speed for a first duration ([0059]: first electrical signal control the amplitude of vibration of the vibration inducing element for first duration) and a second step ([0059]: after the first time duration ends, the controller decreases or increases the intensity of the first electrical signal to provide to the vibration inducing element for a second time duration) for running the motor at a second rotational speed for a second duration ([0059]: increase or decrease the first intensity for a second duration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s method so that the controller performs executing a protocol comprising a first step for running the motor at a first rotational speed for a first duration and a second step for running the motor at a second rotational speed for a second duration, in view of Schubert’s disclosure, to provide different intensities of massaging to the user.
Although Marton as modified, does not explicitly disclose the step of during the first duration and the second duration, the method further comprises: determining, by the controller, that a first force measured at a first measurement time is smaller than a second force measured at a second measurement time, wherein the second measurement time occurs after the first measurement time; and increasing, based on the determining, the operating power of the motor to maintain the percussive effect during a respective one of the first duration and the second duration, wherein increasing the operating power of the motor comprises raising the rotational speed of the motor to match a respective one of the first and second rotational speeds, it would have been obvious to combine the it would be have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the maintaining selected rotational speed at different pressures feature into the algorithm/protocol so that during the first duration and the second duration, the method further comprises: determining that a first force measured at a first measurement time is smaller than a second force measured at a second measurement time, wherein the second measurement time occurs after the first measurement time (Marton’s Col. 28, Lns. 30-38: when the applicator head is pressed forcibly against a body part- this is the measurement step at the second step to detect the increase of the force is being measured at the second time after the first time), and increasing, based on the determining, the operating power of the motor to maintain the percussive effect (Marton’s Col. 28, Lns. 30-34: additional/increase the current feeding to the motor to maintain the rotational speed of the motor) during a respective one of the first duration and the second duration, wherein the increasing of the operating power of the motor comprises raising the rotational speed of the motor to match a respective one of the first and second rotational speeds (Marton’s Col.28, Lns. 25-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s protocol so that during the first duration and the second duration, the method further comprises: determining, by the controller, that a first force measured at a first measurement time is smaller than a second force measured at a second measurement time, wherein the second measurement time occurs after the first measurement time; and increasing, based on the determining, the operating power of the motor to maintain the percussive effect during a respective one of the first duration and the second duration, wherein increasing the operating power of the motor comprises raising the rotational speed of the motor to match a respective one of the first and second rotational speeds, in view of Marton’s disclosure, for the benefit of maintaining a consistent percussive effect at different range of pressures are being applied to the body part (Marton’s Col. 28, Lns. 25-38). 

Regarding claim 7, Marton as modified, discloses the method of claim 6, further comprising decreasing the operating power of the motor when the second force measured at the second measurement time is smaller than the first force measured at the first measurement time (Marton’s Col. 28, Lns. 25-38: when the force applied to the applicator head is measured to be lower, smaller load current is set to maintain the rotational speed), and wherein the decreasing of the operating power of the motor comprises reducing the rotational speed of the motor to match a respective one of the first and second rotational speeds (Marton’s Col.28, Lns. 25-38, Col. 23, Lns. 48-52).

Regarding claim 8, Marton as modified, discloses the method of claim 6, wherein the motor is a brushless DC motor (Marton’s Fig, 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310).

Regarding claim 9, Marton as modified, discloses the method of claim 6, wherein the rotor position is determined utilizing a Hall effect sensor (Zawisza’s [0073]: rotational speed sensor 258 is a Hall-effect sensor).

Regarding claim 10, Marton as modified, discloses the method of claim 6, wherein the operating power of the motor is limited to not exceed a predetermined maximum safe operating power (Marton’s Col. 23, Lns. 48-52).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marton, Zawisza and Wersland.

Regarding claim 11, Marton discloses a percussive massage device comprising: 
a motor (Fig. 3, Col. 9 Ln. 57-60: motor assembly 124 comprises a brushless electric motor 310) that includes a rotor (brushless motor inherently comprises a rotor); 
a push rod (Col.7. Ln. 34: crank engagement bearing holder 510, flexible interconnection linkage 512 and piston 514) operatively connected to the motor (Fig. 3, Col. 7, Ln. 34-35) and configured to reciprocate (Col. 3, Lns. 54-58: linkage is configured to couple the electrical motor to the piston such that rotation of the electrical motor causes the piston to reciprocate)  in response to activation of the motor (Col. 3, Ln. 56-57); 
a massage attachment (Fig. 3, Col. 11, Lns.1-2 : applicator head 516) coupled to a distal end of the push rod (Fig. 3 and Fig. 14: distal end of 514), wherein the push rod extends from the motor (Fig. 3: motor 310) to the massage attachment (Fig. 3: applicator head 516) such that a connection portion of the motor (Fig. 11b and annotated Figure 3 below: connection portion of the motor/eccentric crank 360) is offset (annotated Figure 3 shown this configuration) from a reciprocating path that the distal end of the push rod (annotated Figure 3 below: distal end of the push rod) travels (annotated Figure 3 below: reciprocating path – this is the path that the distal end of the push rod travels; 
a force meter configured to continuously measure force exerted by the massage attachment on a user's body part (Col. 28, Lns. 21-24 and Lns. 34-39: the magnitude of the load current flowing through the sensing resistor 1552 is related to the pressure applied to the massage applicator 100 to force the applicator head 516 of the massage applicator against a location on a body; magnitude of the load current through the motor is measured and compared to ranges of load current…to determine the instantaneous load current); and 
a controller (Col. 23, Ln. 38 and Col.37, Ln: motor controller 1050 and remote control device 1900) configured to: 
execute a protocol for running the motor at a certain rotational speed for a certain duration (13Col. 38, Lns. 65-66: massage segment; Col. 28, Lns.32-33: rotational speed of the motor; Col. 31, Lns. 18-23: medium speed), wherein the certain duration includes a first time (refer to 112(b) claim rejection above; an arbitrary instance/first time) and a second time that occurs after the first time (refer to 112(b) claim rejection above; an arbitrary instance/second time occur after the first time), 
compare a first force measuring at the first time and a second force measured at the second time (Col. 28, Lns. 21-38:  maintain a selected rotational speed at the increased pressure; when the applicator head 516 is pressed harder on a body part, additional current is needed to maintain a selected rotational speed at the increased pressure- the pressures are measured at a first time and a second time to determine that there is an increase in pressure/force applied to the applicator head 516), and 
upon determining that the second force is greater than the first force, increase an operating power of the motor to maintain a percussive effect during the certain duration (Col. 28, Lns. 21-38:  maintain a selected rotational speed at the increased pressure; when the applicator head 516 is pressed harder on a body part, additional current is needed to maintain a selected rotational speed at the increased pressure) wherein the increasing of the operating power of the motor comprises raising the rotational speed of the motor to match the set certain pressure (refer to 112(b) claim rejection above; Col. 28, Lns. 21-38:  maintain a selected rotational speed at the increased pressure; when the applicator head 516 is pressed harder on a body part, additional current is needed to maintain a selected rotational speed at the increased pressure).
Marton discloses tachometer signal of the motor, which represents the angular velocity of the motor, which is monitored by the motor controller 1050 (Col. 22, Ln.26-27 and Col. 23. Ln. 41-42) but does not explicitly disclose a sensor configured to detect a rotor position of the rotor, the controller configured to receive the rotor position and determine a rotational speed of the motor based on the rotor position.
However, Zawisza discloses a percussion tool comprises a brushless motor ([0047]: brushless electric motor 18) and produced reciprocating movement ([0059]) and also teaches a sensor ([0073]: rotational speed sensor 258 is a Hall-effect sensor) configured to detect a rotor position ([0064]: provide angular position by detecting each time permanent magnets of the motor 18), the controller ([0073]: controller 250) configured to receive the rotor position and determined a rotational speed of the motor based on the rotor position ([0073]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Marton’s percussive massage device to have a sensor configured to detect a rotor position of the rotor, the controller configured to receive the rotor position, as taught by Zawisza, as to apply a known technique to a known device to yield predictable results, providing motor’s speed monitoring to enable percussion’s speed adjustment as desired.
Marton silent as to the push rod extends from the motor to the massage attachment in an arc shape and  proximal end of the push rod is offset from a reciprocating path that the distal end of the push rod travels.
However, Wersland discloses a reciprocating treatment device ([0039]: reciprocating treatment device 100) and also teaches the push rod (Fig. 8, [0070]: reciprocate shaft 310) extends from the motor (Fig. 9, [0070]: motor 106) to the massage attachment in a L-shape (Fig. 9, [0077]: reciprocating shaft 310 is a L-shaped) such that a proximal end of the push rod (annotated Figure 9 below: proximal end of the push rod) is offset (annotated Figure 9 below shown this configuration) from a reciprocating path (annotated Figure 9 below: reciprocating path) that the distal end of the push rod (annotate Figure 9 below: distal end of the push rod) travels. Although, Wersland does not explicitly disclose the push rod/reciprocate shaft extends from the motor to the massage attachment in an arc shape, a change of shape does not make a product nonobvious where the claimed shape is not of functional significance and accomplishes the same purpose as the prior art shape. As shown, the prior art of Wersland shown the push rod/reciprocate shaft 310 is an L-shape, and a change of an arc shape does not make the massage device nonobvious where the arc claimed shape is not of a functional significance (paragraph [0023] of the Applicant’s disclosure discloses “In a preferred embodiment, the push rod 102 is L-shaped or includes an arc shape...the point where the push rod 104 is connected to the pin 106 is offset from reciprocating path that the distal end 108 of the push rod…This capability is provided by the arc or L-shape”). 

    PNG
    media_image2.png
    675
    811
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Marton’s push rod to be L-shaped so that a proximal end of the push rod are offset from a reciprocating path that the distal end of the push rod travels, as taught by Wersland, as a well-known configuration of push rod in reciprocating massage device art. 

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
The first paragraph of page 13 of the Remarks, the Applicant argued the new amendment of claim 6, specifically limitation “determining a force exerted by a massage attachment reciprocating offset from the motor on a user’s body part” overcome the disclosure of Marton, the Examiner respectfully disagrees. Please see the claim rejection of claim 6 above and the annotated Figure 6 of Marton that shown the reciprocating path of the massage attachment is offset from the motor. 
Regarding Applicant’s argument of the newly amended feature of “wherein the push rod extends from the motors to the massage attachment in an arc shape such that a connection portion of the motor and a proximal end of the push rod are offset from a reciprocating path that the distal end of the push rod travels” in claims 1 and 11 are moot. Please see the art rejection of claims 1 and 11 above in view of the disclosure of new found prior art, Wersland.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        


/MARGARET M LUARCA/Primary Examiner, Art Unit 3785